Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

CHRISTOPHER C. OWENS,                                )
                                                     )
                       Plaintiff                     )
                                                     )
 vs.                                                 ) CASE NO. 2:21-cv-47
                                                     )
VALUE SELF STORAGE LLC,                              )
                                                     )
                       Defendant.                    )

            COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY

       Plaintiff Christopher C. Owens (“Owens”), by his counsel and for his of action against

Defendant Value Self Storage LLC (“Value Self Storage”), states as follows:

                                   I. FACTUAL ALLEGATIONS

       1.     Owens resides in Terre Haute, Vigo County, Indiana.

       2.     Value Self Storage operates several self storage lots throughout the country. On

its website, Value Self Storage states it operates storage units in Canton, Ohio, Terre Haute,

Indiana and soon in Anderson, South Carolina.

       3.      In late Summer 2020, Value Self Storage hired Owens to construct and assemble

storage units at its Terre Haute, Indiana facility. Owens’ friend, Dustin Dean, was also hired

around that same time and helped Owens get the job. Owens and Dustin Dean were hired by a

supervisor named “Larry.”

       4.      Larry promised Owens wages at Fifteen Dollars ($15.00) per hour. Owens

worked six days per week, ten hours per day. Value Self Storage, acting through Larry the

supervisor, paid Owens his wages in cash each week. Value Self Storage paid Owens for all

sixty (60) hours each week at his $15.00 base rate, but did not pay Owens at an overtime
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 2 of 8 PageID #: 2




premium of one and one-half time his regular rate for the twenty (20) hours each week that

Owens worked in excess of forty hours (overtime hours). This failure to pay overtime occurred

every or virtually every week Owens worked for Value Self Storage. Owens estimates that he

worked more than 250 overtime hours during his employment for Value Self Storage and that he

is owed overtime premiums (an additional $7.50/hour for each overtime hour) for each overtime

hour he worked.

       5.       Larry learned that Value Self Storage, acting through Larry the supervisor, was

paying Dustin Dean at Twenty Dollars ($20.00) per hour to perform the exact same construction

and assembly work as Owens was performing. Owens and Mr. Dean were hired at the same

time, had the same skills, and did the same work under the same circumstances at the same time

and location.

       6.       Owens is African American. His friend and coworker Dustin Dean is Caucasian.

Larry the supervisor is Caucasian. Value Self Storage always had at least three employees at its

Terre Haute site, but on occasions it employed more than three.

       7.       Owens’ race - African American - is the only difference between Owens and

Dustin Dean. Race discrimination is the reason Value Self Storage was paying Owens so much

less per hour in wages than his similarly situated Caucasian coworker.

       8.       Owens did good work for Value Self Storage and met all of his employer’s

reasonable expectations.

       9.       In early December 2020, Dustin Dean was having a health problem. Owens

thought Mr. Dean had been checked into a hospital, but that was not the case. Owens and Dean

had an argument about the matter that was heard by Larry the supervisor. Larry told Owens and

Dean that he did not want drama and that he was going to let both of them go because of the
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 3 of 8 PageID #: 3




argument. This statement was not true. In fact, Larry only fired Owens. Dustin Dean, the

Caucasian coworker, remained employed.

       10.     Owens is the victim of race discrimination. Owens was fired for a reason -

participation in an argument - that his similarly situated Caucasian coworker was not. But for

the fact that Owens is African American, Owens would not have been terminated.

       11.     Owens is bringing claims of race discrimination under the Civil Rights Act of

1866, 42 USC § 1981, against Value Self Storage based upon its discriminatory termination of

his employment and its discrimination in payment of his wages. Owens is also bringing a claim

for unpaid overtime under the Fair Labor Standards Act (“FLSA”) or, alternatively, under the

Indiana Minimum Wage Law of 1965.

       12.     Owens is seeking all available damages, including all back pay and benefits,

reinstatement or front pay and benefits, unpaid overtime wages, liquidated damages, plus all

other available equitable relief, and all available compensatory damages and punitive damages.

He is seeking payment of all of his reasonable attorney’s fees, costs and expenses.

       13.    By way of this Complaint, Owens seeks to vindicate his rights and the rights of

other African Americans to fair and equal opportunity in employment.

                                II. JURISDICTION AND VENUE

       14.     This Court has jurisdiction over the subject matter of this Complaint pursuant to

28 U.S.C. § 1331 as Owens’ claims under the Civil Rights Act of 1866 and the FLSA raise

federal questions of law. This Court has supplemental jurisdiction over Owens’ alternatively-

pleaded claim under the Indiana Minimum Wage Law of 1965, which is based upon a set of facts

common to his federal claims.

       15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the unlawful
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 4 of 8 PageID #: 4




conduct alleged herein was and is now being committed in the Southern District of Indiana.

                                          III. PARTIES

         16.   At all times relevant to this action, Owens has been domiciled in and resided in

Terre Haute, Vigo County, Indiana.

         17.   Value Self Storage employed Owens to work for it at its Terre Haute, Vigo

County, Indiana facility.

                              IV. STATEMENT OF CLAIMS

                     A. Race Discrimination Claims Under 42 USC § 1981

         18.   Owens alleges and incorporates herein by reference paragraphs 1 through 17

above.

         19.   Owens had an employment relationship with Value Self Storage, thereby creating

a relationship that is contractual in nature between Owens and Value Self Storage.

         20.   Value Self Storage’s discriminatory actions have violated Owens’ rights which

are protected by the Civil Rights Act of 1866, 42 U.S.C. § 1981.

         21.   Specifically, Owens was treated in a disparate and less favorable manner in the

terms, conditions and privileges of his employment as compared to other similarly situated

Caucasian co-workers. Owens was discriminatorily disciplined and ultimately terminated by

Value Self Storage. Owens was discriminated against in his hourly rate of pay as well.

         22.   As a direct and proximate result of Value Self Storage’s discriminatory practices,

Owens has found it necessary to retain the services of an attorney and is therefore entitled to his

reasonable attorney’s fees, costs and expenses in this matter.

         23.   By way of this Complaint, Owens specifically alleges that Value Self Storage

intentionally and/or with reckless disregard, discriminated against him in the terms, conditions
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 5 of 8 PageID #: 5




and privileges of his employment on the basis of his race. As a direct result of this

discrimination, Owens has suffered substantial damages.

       24.       Owens is seeking from Value Self Storage all available damages under 42 USC §

1981, including all available back pay and benefits, reinstatement or front pay and benefits, all

available compensatory damages, punitive damages, his attorney’s fees, expenses and costs, plus

any and all other equitable relief.

                          B. Claims Under the Fair Labor Standards Act

       25.       Owens incorporates herein by reference paragraphs 1 through 24 above.

       26.       Value Self Storage is an “enterprise,” as that term is defined by the FLSA,

covered by the overtime and minimum wage provisions of the FLSA. Value Self Storage is an

“employer,” as that term is defined by the FLSA. Value Self Storage is a “person” as that term is

defined by the FLSA.

       27.       Value Self Storage violated Owens’ right to be properly paid overtime wages in a

manner required by the FLSA. Specifically, Owens was a non-exempt employee and Value Self

Storage was required to pay Owens for each hour he worked and pay him at an overtime

premium rate for any and all hours worked each week in excess of forty (40).

       28.       Value Self Storage’s failure to comply with the FLSA’s provisions regarding

overtime compensation was willful and without justification.

       29.       Owens seeks all available damages, including unpaid overtime compensation,

liquidated damages, payment of reasonable attorney’s fees, costs and expenses, and any and all

other damages to which he may be entitled for the Defendant’s violations of the Fair Labor

Standards Act.

   C. Alternatively-Pleaded Claims for Unpaid Overtime Compensation Under the Indiana
                                Minimum Wage Law of 1965
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 6 of 8 PageID #: 6




       30.     Owens incorporates herein by reference paragraphs 1 through 29 above.

       31.     While Owens believes Value Self Storage’s income from three storage facilities

will subject it to coverage under the FLSA, from an abundance of caution, Owens pleads this

claim under the Indiana Minimum Wage Law of 1965 in the alternative in the event that Value

Self Storage does not meet the FLSA’s definition of “enterprise.” If Value Self Storage is not

covered in any way by the FLSA, then Value Self Storage is definitely an “employer” as that

term is defined by the Indiana Minimum Wage Law of 1965 at I.C. 22-2-2-3, with two or more

employees at all times relevant to the events described in this complaint.

       32.     Owens was a non-exempt employee. Value Self Storage violated the Indiana

Minimum Wage Law of 1965's overtime provisions by failing and refusing to pay Owens at an

overtime rate (one and one-half times his regular rate) for the many hours Owens worked in

excess of forty in many calendar weeks.

       33.     Value Self Storage’s failure to comply with the Indiana Minimum Wage Law of

1965’s provisions regarding overtime compensation was and is willful and without justification.

       34.     Owens seeks all available damages, including unpaid overtime compensation,

liquidated damages, payment of reasonable attorney’s fees, costs and expenses, and any and all

other damages to which he may be entitled for Value Self Storage’s violations of the Indiana

Minimum Wage Law of 1965.

                                   V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Christopher C. Owens respectfully requests that the Court enter

judgment against Defendant Value Self Storage LLC in his favor for Defendant’s violations of

his rights under the Civil Rights Act of 1866, for violations of the FLSA and/or the Indiana

Minimum Wage Law of 1965, and issue to him all available relief, including, but not limited to,
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 7 of 8 PageID #: 7




the following:

       1.        All damages available under the Civil Rights Act of 1866, including all lost

                 wages and benefits, all available compensatory and punitive damages, plus

                 payment of his reasonable attorney’s fees, costs and expenses;

       2.        All damages available under the FLSA, including all unpaid overtime wages, all

                 liquidated damages, and payment of all reasonable attorney’s fees, costs and

                 expenses;

       3.        All damages available under the Indiana Minimum Wage Law of 1965, including

                 all unpaid overtime wages, all liquidated damages, and payment of all reasonable

                 attorney’s fees, costs and expenses;

       4.        Costs;

       5.        Pre-judgment interest, if available; and

       6.        Any and all other relief just and proper in the premises.

                                               Respectfully submitted,

                                               HASSLER KONDRAS MILLER LLP


                                               By/s/Robert P. Kondras, Jr.
                                                     Robert P. Kondras, Jr.
                                                     Attorney No. 18038-84
                                                     100 Cherry Street
                                                     Terre Haute, IN 47807
                                                     (812) 232-9691
                                                     Facsimile: (812) 234-2881
                                                     kondras@hkmlawfirm.com




                                 REQUEST FOR TRIAL BY JURY
Case 2:21-cv-00047-JRS-MJD Document 1 Filed 01/19/21 Page 8 of 8 PageID #: 8




       Comes now Plaintiff Christopher C. Owens, by his counsel, and hereby requests a trial by

jury, on all issues which may be tried to a jury.

                                              HASSLER KONDRAS MILLER LLP
                                              100 Cherry St.
                                              Terre Haute, Indiana 47807
                                              (812) 232-9691


                                              By /s/Robert P. Kondras, Jr.
                                                Robert P. Kondras, Jr.
                                                Attorney No. 18038-84
                                                Attorney for Plaintiff
                                                kondras@hkmlawfirm.com
